Exhibit 10.2

CONSULTING AGREEMENT

Sumant Sridharan, an individual (“Consultant”), and CafePress Inc., a Delaware
corporation (“Company”), enter into this Consulting Agreement (the “Agreement”),
effective January 12, 2015 (the “Effective Date”):

WHEREAS, Consultant resigned as an employee and officer of Company effective as
of close of business on January 9, 2015 (the “Transition Date”), pursuant to the
terms of a Transition Agreement and Release with the Company dated January 9,
2015 (the “Transition Agreement”); and

WHEREAS, pursuant to the Transition Agreement, Consultant agreed to transition
immediately after the Transition Date into the role of consultant and provide
consulting services in accordance with the terms of this Agreement;

NOW, THEREFORE, Consultant and Company agree as follows:

1.     Services and Payment. Consultant agrees to undertake and complete the
“Services”, and abide by the terms, set forth in Exhibit A in accordance with
and on the schedule specified in Exhibit A. As the only consideration due
Consultant regarding the subject matter of this Agreement, Company will pay
Consultant in accordance with Exhibit A.

2.     Mitigation. During the Term (as defined in Exhibit A), Consultant shall
in good faith seek full-time employment. If requested, Consultant shall be
required to show evidence of such job search activities. Consultant shall notify
the Company of any employment offers received during the Term.

3.     Proprietary Information. Consultant agrees that all business, technical
and financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination of this Agreement and as otherwise requested by Company,
Consultant will promptly return to Company all items and copies containing or
embodying Proprietary Information, except that Consultant may keep its personal
copies of its compensation records and this Agreement. Consultant also
recognizes and agrees that Consultant has no expectation of privacy with respect
to Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that Consultant’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.

4.     Warranty. Consultant warrants that: (i) the Services will be performed in
a professional and workmanlike manner and that none of such Services nor any
part of this

 

1



--------------------------------------------------------------------------------

Agreement is or will be inconsistent with any obligation Consultant may have to
others; (ii) all work under this Agreement shall be Consultant’s original work
and none of the Services or inventions or any development, use, production,
distribution or exploitation thereof will infringe, misappropriate or violate
any intellectual property or other right of any person or entity (including,
without limitation, Consultant); and, (iii) Consultant has the full right to
allow his to provide the Company with the assignments and rights provided for
herein.

5.     Non-Competition and Conflict of Interest; Former or Conflicting
Obligations.

a.     During the Term, Consultant shall not, directly or indirectly, without
the prior written approval of the Company, act in any capacity for, be employed
by, provide services to, or contract with any the following competitors of the
Company: Zazzle, Inc., Spreadshirt, Inc., Custom Ink, Red Bubble Inc. and
Shutterfly, Inc. During the Term, Consultant further agrees not to engage in any
activity which might reasonably create a conflict of interest between himself
and the Company or which might reasonably and adversely affect his judgment with
respect to the business of the Company.

b.     Consultant represents and warrants to the Company that Consultant will
not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. Consultant represents that
Consultant’s performance of services under this Agreement will not breach any
agreement not to compete with others or any agreement to keep in confidence
proprietary information acquired by Consultant in confidence or in trust prior
to the Transition Date. Consultant certifies that Consultant has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude Consultant from complying with the provisions
hereof. Consultant also agrees to abide by his obligations under the Proprietary
Information and Inventions Agreement (the “Proprietary Agreement”) as a
consultant even though Consultant is no longer an employee of Company. However,
nothing in this Agreement extends the term or scope of the Proprietary Agreement
beyond its own terms.

6.     Termination.

a.     This Agreement will automatically terminate on the last day of the term
specified on Exhibit A. Prior to such date, either party may terminate this
Agreement with or without cause upon ten days’ prior written notice to the other
party. If this Agreement is terminated by the Company prior to June 30, 2015,
other than by reason of a breach by Consultant of the terms of this Agreement,
the Transition Agreement or the Proprietary Agreement, then Consultant shall be
entitled to the remedies specifically identified on Exhibit A.

b.     Sections 3 through 10 of this Agreement and any remedies for breach of
this Agreement shall survive any termination or expiration

7.     Independent Contractor; No Employee Benefits. Consultant is an
independent contractor (not an employee or other agent) solely responsible for
the manner and hours in which Services are performed, is solely responsible for
all taxes, withholdings, and other statutory, regulatory or contractual
obligations of any sort (including, but not limited to, those relating to
workers’ compensation, disability insurance, Social Security, unemployment

 

2



--------------------------------------------------------------------------------

compensation coverage, the Fair Labor Standards Act, income taxes, etc.), and is
not entitled to participate in any employee benefit plans, fringe benefit
programs, group insurance arrangements or similar programs, subject to the
exceptions explicitly set forth in Exhibit A. Consultant’s termination of
employment pursuant to the Transition Agreement will constitute a “separation
from service” for purposes of Section 409A of the Internal Revenue Code, and all
payment hereunder shall be treated as separate installments for purposes of
Section 409A.

8.     Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. The Company
may assign its rights and obligations under this agreement in whole or part to
any successor to all or substantially all of the business and/or assets of the
Company.

9.     Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Consultant, mailed notices
shall be addressed to his at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

10.     Miscellaneous. Any breach of Section 3 or 4 will cause irreparable harm
to the Company for which damages would not be an adequate remedy, and therefore
the Company will be entitled to injunctive relief with respect thereto in
addition to any other remedies. The failure of either party to enforce its
rights under this Agreement at any time for any period shall not be construed as
a waiver of such rights. This Agreement, together with the Transition Agreement,
constitutes the entire agreement between Consultant and the Company regarding
the subject matter of this Agreement and renders null and void all prior and
contemporaneous written or oral agreements between Consultant and the Company
regarding the subject matter of this Agreement. No changes or modifications or
waivers to this Agreement will be effective unless in writing and signed by both
parties. In the event that any provision of this Agreement shall be determined
to be illegal or unenforceable, that provision will be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to the conflicts of law provisions thereof. Headings herein are for convenience
of reference only and shall in no way affect interpretation of the Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF:

 

CONSULTANT     CAFEPRESS INC.

/s/ Sumant Sridharan

    By  

/s/ Garett Jackson

Sumant Sridharan       Name: Garett Jackson       Title: Chief Financial Officer
Address:      

 

     

 

     

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Term: Effective Date through September 30, 2015, or such earlier date of
termination pursuant to Section 6 of the Agreement.

 

2. Services and Cash Compensation: During the initial period from the Effective
Date through June 30, 2015 (“Initial Term”), Consultant will provide consulting
services as requested by the Chief Marketing Officer (“CMO”), for shall be
available for up to 30 hours per week. The “Services” shall include:

Support recruitment and onboarding of Director of Retail

Support recruitment and onboarding of SEO Manager

Support recruitment and onboarding of Feeds Manager

Development of Paid Facebook Advertising Program and Strategy

Scope New Feeds Management Platform Strategy

Development of Display Marketing Program and Strategy

and any other projects deemed required by the CMO.

Consultant will be compensated for such services at the rate of $18,000 per
month, payable monthly in arrears. (Consultant will receive cash compensation
for January on pro rata basis covering only that portion of the month after the
Effective Date.) If Consultant has continued in good faith to seek full-time
employment as set forth in Section 2 of the Agreement, and has not rejected any
commercially reasonable employment offers of reasonably comparable compensation,
his Services as a consultant may be extended beyond the Initial Term pursuant to
the written approval of the CMO, but in no circumstances beyond September 30,
2015 (the “Extended Term”); provided, however, that Consultant’s cash
compensation for Services during the Extended Term will be at the rate of
$14,000 per month, payable monthly in arrears.

 

3. Time and Location. Company shall render the Services hereunder at such times
and locations as shall be mutually agreed by Consultant and the CEO. Consultant
shall be required to come into the Company’s offices in San Mateo, CA at the
request of the CMO. Company shall provide reasonable advance notice of the
Services to be requested to accommodate Consultant’s interview and job search
schedule.

 

4. COBRA. In addition to the cash compensation described in Section 2 above,
Consultant will receive reimbursement of his premiums for continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
during the Initial Term. For the sake of clarity, COBRA premiums will not be
reimbursed for Services during the Extended Term.

 

5.

Equity. In addition to the cash compensation and COBRA benefits described in
Sections 2 and 4 above, the only consideration due Consultant shall be the
continued vesting (and, if applicable, exercisability) of restricted stock units
and stock options during the Initial

 

5



--------------------------------------------------------------------------------

  Term, in each case subject to and in accordance with the terms and conditions
of the Transition Agreement (including the waiver of any right to accelerated
vesting) and the applicable restricted stock unit or stock option agreement. For
the sake of clarity, vesting of equity awards will not continue during the
Extended Term; provided, however, that to the extent otherwise permitted under
the applicable stock option agreement, stock options will remain exercisable
during the period that Consultant continues to provides Services during the
Term, including the Extended Term, and during the post-termination of service
exercise period specified in the applicable stock option agreement (but not
beyond the original term of the stock option).

 

6. Termination. If this Agreement is terminated by Company prior to the end of
the Initial Term, other than by reason of a breach by Consultant of the terms of
this Agreement, the Transition Agreement or the Proprietary Agreement, Company
will continue to pay Consultant the cash compensation described in Section 2
above through September 30, 2015, and thereafter shall have no obligation to
Consultant under this Agreement. If Consultant terminates this Agreement for any
reason, or if Company terminates this Agreement (a) during the Initial Term by
reason of a breach by Consultant of the terms of this Agreement, the Transition
Agreement or the Proprietary Agreement, or (b) during the remainder of the Term
after June 30, 2015, for any reason, Company will have no further obligation to
Consultant under this Agreement.

 

7. Conditions. The consideration described in this Exhibit A will be subject to
Consultant’s continued Services and compliance with this Agreement (including
this Exhibit A) and the Transition Agreement and the Proprietary Agreement.

 

8. Expenses. Consultant may incur expenses only upon prior written approval of
the CMO. Expenses incurred in performing the requested Services, including for
pre-approved travel, will be reimbursed by the Company in accordance with the
Company’s then-current expense reimbursement policy.

 

9. Limitation of Liability. The Company agrees that Consultant will have no
liability to the Company arising out of the rendering of the Services pursuant
to this Agreement in excess of the aggregate amount of any consideration paid to
Consultant under this Agreement except to the extent that such liability results
from fraud or willful misconduct of Consultant.

 

6